Title: From Thomas Jefferson to Arthur S. Brockenbrough, 20 April 1821
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Apr. 20. 21.
It is near 2. months since I made a remittance for some Roman cement to mr Coffee, supposing him to be in N.Y. but recieving no answer I presume he has left it on a very long journey he intended to take . we cannot therefore look to that place. I recieved last night the inclosed letter from mr Andrew Smith on the subject of this cement. as his is imported from England, we have as good a chance of getting it genuine from him as from any one. I would therefore recommend you application to him.I think too it is not right for us to use English window glass when as good, if not better is made in our own country; and I question whether your glazier does not take such a profit on the  English glass he uses as to make it as clear as that of Boston. as it is frequent for the employer to find the glass, I leave to yourself, either to go on as we have done, or to procure glass of our own manufactory from mr Smith. I set out for Bedford tomorrow or next day and salute you with friendly respect.Th: Jefferson